17-981
     Zeferino Carranza v. Sessions
                                                                                  BIA
                                                                           Connelly, IJ
                                                                          A206 471 686
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            JON O. NEWMAN
10            PETER W. HALL,
11                 Circuit Judges.
12   _____________________________________
13
14   MAURICIO ZEFERINO CARRANZA,
15                 Petitioner,
16
17                      v.                                       17-981
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Samuel N. Iroegbu, Albany, NY.
25
26   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
27                                       Attorney General; Stephen J.
28                                       Flynn, Assistant Director; Robert
29                                       M. Stalzer, Trial Attorney; Arthur
1                                 L. Rabin, Trial Attorney, Office
2                                 of Immigration Litigation, United
3                                 States Department of Justice,
4                                 Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DISMISSED in part, and DENIED in remaining part.

10       Petitioner   Mauricio    Zeferino   Carranza,   a   native   and

11   citizen of Mexico, seeks review of a March 9, 2017, decision

12   of the BIA affirming a September 9, 2016, decision of an

13   Immigration Judge (“IJ”) denying Carranza’s application for

14   asylum,   withholding   of   removal,   and   relief    under    the

15   Convention Against Torture (“CAT”).      In re Mauricio Zeferino

16   Carranza, No. A 206 471 686 (B.I.A. Mar. 9, 2017), aff’g No.

17   A 206 471 686 (Batavia Sept. 9, 2016).    We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20       The Government moves for summary denial of Carranza’s

21   petition for review.    Summary denial is warranted only if a

22   petition is frivolous, Pillay v. INS, 45 F.3d 14, 17 (2d Cir.

23   1995).    Because Carranza has filed his merits brief, we

                                     2
1    decline to address whether the petition is frivolous and

2    instead treat the Government’s motion as a response to that

3    brief.

4           We have reviewed both the BIA’s and IJ’s decisions “for

5    the sake of completeness.”         Wangchuck v. Dep’t of Homeland

6    Sec., 448 F.3d 524, 528 (2d Cir. 2006).                 The standards of

7    review are well established.           See 8 U.S.C. § 1252(b)(4)(B);

8    Yanqin Weng v. Holder, 562 F.3d 510, 513-14 (2d Cir. 2009).

9      I.     Time Bar Ruling

10          An asylum applicant must file an application within one

11   year of arrival in the United States or must demonstrate,

12   inter alia, “extraordinary circumstances relating to the

13   delay in filing an application.”           8 U.S.C. § 1158(a)(2)(B),

14   (D).     Our jurisdiction to review the agency’s finding that

15   an application is untimely is limited to “constitutional

16   claims    or   questions   of   law.”      8   U.S.C.    §§   1158(a)(3),

17   1252(a)(2)(D).     No such question is implicated here because

18   the IJ considered Carranza’s explanation that he did not apply

19   for asylum on entering the United States because he was young

20   and unfamiliar with U.S. immigration law, but found that it

21   was not an extraordinary circumstance sufficient to explain
                                        3
1    a delay of approximately 27 years.    We dismiss the petition

2    as to asylum because Carranza merely challenges the IJ’s

3    factual determinations, which we lack jurisdiction to review.

4    See Joaquin-Porras v. Gonzales, 435 F.3d 172, 180 (2d Cir.

5    2006).

6      II. Merits

7        To qualify for withholding of removal, an applicant must

8    establish that his “life or freedom would be threatened” in

9    the country of removal on one of five statutory grounds:

10   “race, religion, nationality, membership in a particular

11   social    group,   or   political    opinion.”       8   U.S.C.

12   § 1231(b)(3)(A); see 8 C.F.R. § 1208.16(b); Ramsameachire v.

13   Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).      The agency did

14   not err in finding that Carranza failed to establish his

15   eligibility for asylum and withholding of removal insofar as

16   those claims were based on the threatening actions of a cartel

17   member.   As the agency concluded, threats that cartel members

18   would harm Carranza if he did not agree to sell drugs for the

19   cartel did not constitute past persecution.      See Gui Ci Pan

20   v. U.S. Att’y General, 449 F.3d 408, 412-13 (2d Cir. 2006)


                                   4
1    (recognizing that unfulfilled threats alone do not constitute

2    persecution).

3          The agency did not err in finding that Carranza failed

4    to   establish       a   well-founded       fear   of    future    persecution

5    because he did not prove that his fear was objectively

6    reasonable.         8 C.F.R. § 1208.13(b)(2)(i); Ramsameachire, 357

7    F.3d at 178.        He conceded that he had no proof that the cartel

8    still existed or that its members would seek him out if he

9    returned to Mexico.          Jian Xing Huang v. U.S. INS, 421 F.3d

10   125, 129 (2d Cir. 2005).                His proposed particular social

11   group of “young persons subject to potential gang or drug

12   cartel recruitment” is not cognizable.                  See Matter of S-E-G-

13   , 24 I. & N. Dec. 579, 586-88 (B.I.A. 2008).                    And Carranza’s

14   family members, including his siblings, remained unharmed in

15   Mexico.       See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d

16   Cir. 1999).

17         Moreover, Carranza did not establish eligibility for

18   protection under the CAT because he failed to show that he is

19   “more   likely       than   not”   to    be   tortured     by     or   with   the

20   acquiescence of a government official on return to Mexico.

21   8    C.F.R.    §§    1208.16(c)(2),      1208.18(a)(1).           Although    he
                                             5
1    explained that he is afraid the drug cartel will torture and

2    kill him if he returns, he did not demonstrate that an

3    official of the Mexican government would acquiesce in the

4    commission of such harm.   Id.

5        For the foregoing reasons, the petition for review is

6    DISMISSED for lack of jurisdiction with respect to asylum,

7    and DENIED in remaining part with respect to withholding of

8    removal and CAT relief.

 9                     FOR THE COURT:
10                     Catherine O’Hagan Wolfe, Clerk of Court




                                      6